—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about February 19, 1999, which adjudicated ap*679pellant a juvenile delinquent, upon a fact-finding determination that she committed an act which, if committed by an adult, would constitute the crime of attempted assault in the second degree, and placed her on probation for two years, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. The credible evidence supported a reasonable inference that, when appellant struck the complainant repeatedly with a chair leg, she intended to cause physical injury. Concur — Nardelli, J. P., Mazzarelli, Lerner, Andrias and Buckley, JJ.